Case: 1:20-cv-00080-SJD-KLL Doc #: 7 Filed: 04/30/20 Page: 1 of 2 PAGEID #: 36

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION
Victor Gorman Grant,
Plaintiff(s),
Case Number: 1:20cv80
vs.
Judge Susan J. Dlott
Magistrate Melissa West,
Defendant(s).
ORDER

This matter is before the Court pursuant to the Order of Gencral Reference in the United
States District Court for the Southern District of Ohio Western Division to United States
Magistrate Judge Karen L. Litkovitz. Pursuant to such reference, the Magistrate Judge reviewed
the pleadings and filed with this Court on February 10, 2020 a Report and Recommendation
(Doc. 4). Subsequently, the plaintiff filed objections to such Report and Recommendation (Doc.
6).

The Court has reviewed the comprehensive findings of the Magistrate Judge and
considered de novo all of the filings in this matter. Upon consideration of the foregoing, the
Court does determine that such Recommendation should be adopted.

Accordingly, plaintiff's complaint is DISMISSED.

The Court certifies pursuant to 28 U.S.C. §1915(a) that an appeal of any Order adopting
the Report and Recommendation will not be taken in good faith. Plaintiff is therefore DENIED

leave to appeal in forma pauperis. Plaintiff remains free to apply to proceed in forma pauperis in

the Court of Appeals. See Callihan v. Schneider, 178 F.3d 800, 803 (6" Cir. 1999), overruling in
Case: 1:20-cv-00080-SJD-KLL Doc #: 7 Filed: 04/30/20 Page: 2 of 2 PAGEID #: 37

part Floyd v. United States Postal Sery., 105 F. 3d 274, 277 (6" Cir. 1997).

IT IS SO ORDERED.

Auson Viste

Judge Susan J. De
United States Distriét Court
